Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In Claim 10, the instant claim appears to have a typographical error at line 2 which states “optical the emissions”.  Examiner suggests to change “optical the emissions” to read as “optical emissions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to Claim 5, the instant claim depends from a method of claim 1.  However, the instant claim does not appear to include a verb that expresses an act to be performed.  The instant claim appears to recite structures and does not explicitly recite an action to be performed as required in a method step.  Therefore, rendering the claim as indefinite as it is vague/unclear as to how the instant claim further limits the method claim.
Similarly, all claims 6 - 10 are rejected for the same reasoning as claim 5.  All dependent claims 6 - 10 do not appear to include a verb that expresses an act to be performed as required by the method claim from which each claim depends from.  Therefore, rending the claims indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0195393 A1 to Karanassios (hereinafter “Karanassios”) in view of U.S. Patent No. 4,851,683 to Yang et al. (hereinafter “Yang”).

Regarding Claim 1, Karanassios teaches a method of analysing a gas sample (see abstract, see paragraphs [0010], [0011] describing miniaturized environmental monitoring device which can be used in gas chromatography devices), comprising: 
a. providing multiple detection cells (see Fig. 14 illustrating tandem source miniaturized plasma device including a first plasma chamber or tubes 851, 852, see paragraph [0099] describing “a tandem-source miniaturized plasma device 850 attached to the mass spectrometer 900 for obtaining ion measurements in accordance with the invention. Although multiple tube-electrode segments may be used, the tandem-source miniaturized plasma device 850 includes a first tube or plasma chamber 851 and a second tube 852”) each configured to generate a plasma from said gas sample and to collect optical emissions from said plasma (see paragraph [0100] stating “Electrical power from power supply 405 is applied (via cables 404) to the tandem source 850 and the plasma self-ignites. Higher electrical power is applied to the coiled filament 300, thus rapidly vaporizing the solution residue that remained on the coil. Rapid vaporization generates a plug of sample vapor and the vaporized sample is introduced into tube 852. The plug of sample vapor crosses through electrode 854 into tube 851. The plug of sample vapor is ionized and the plasma gas and the sample ions are then introduced (via tube 902) into the sampling orifice of the sampling cone 901”, see also paragraph [0105] describing multi-channel PMT based direct reading spectrometer which provides simultaneous detection capabilities can be used long with the miniaturized plasma device); 
b. successively circulating the gas sample through each of said detection cells (see tandem arrangement of the detection cells 851, 852, Fig. 14); and
d. measuring different optical properties of optical emissions collected from different ones of said detection cells (see paragraphs [0099], [0100], [0105] describing detection using spectrometers that can provide simultaneous detection capabilities, thus reading on the invention as claimed).  
Karanassios teaches the claimed invention except for, c. adding a doping agent to the gas sample between circulation of said gas sample through consecutive ones of said multiple detection cells.
 Yang, in the field of plasma detectors for chromatography, teaches that it is known to add a doping agent to the gas sample between circulation of said gas sample through consecutive ones of said multiple detection cells (see Col. 7, line 59 - Col. 8, line 17, describing gas flows which can be doped using various substances in order to eliminate certain interferences in the spectral emission, and further describes the dopant material being introduced into the plasma discharge region at any point such that they will mix with the plasma gas, therefore reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate step of adding doping agent to the gas sample of Yang into Karanassios, in order to control, reduce or eliminate certain interferences in the spectral emission thus improving overall accuracy of the detection system. 
Regarding Claim 2, Karanassios in view of Yang as modified above teaches wherein the measuring of step d. comprises measuring an impurity peak in said gas sample that is negatively affected by the doping agent using a detection cell through which the gas sample circulates prior to the adding of said doping agent (see Col. 7, line 59 - Col. 8, line 17 of Yang describing adding different doping materials to enhance detection of different species, and furthermore, even though Yang does not explicitly state the measuring being performed prior to the adding of said doping agent, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to measure a species negatively affected by the doping agent prior to adding said doping agent, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.)  

Regarding Claim 3, Karanassios in view of Yang as modified above teaches wherein the adding of step c. comprises adding a different doping agent between circulation of said gas sample through different consecutive ones of said multiple detection cells, each doping agent enhancing detection of a different impurity peak in said gas sample (see Col. 7, line 59 - Col. 8, line 17 of Yang describing adding different doping materials to enhance detection of different species, see modification above).  

Regarding Claim 4, Karanassios in view of Yang as modified above teaches wherein the gas sample includes multiple time-spaced impurity peaks, each detection cell being configured to measure optical properties associated with one of said impurity peaks, the method further comprising controlling a generator associated with each one of said multiple detection cells to generate a plasma therein only during the circulating of the associated impurity peak therethrough (see paragraph [0100]of Karanassios describing electrical power being applied at a desired power to vaporize and the sample that is vaporized is ionized in the tandem arranged miniaturized plasma device 850 and further states “Electrical power from power supply 405 is applied (via cables 404) to the tandem source 850 and the plasma self-ignites. Higher electrical power is applied to the coiled filament 300, thus rapidly vaporizing the solution residue that remained on the coil. Rapid vaporization generates a plug of sample vapor and the vaporized sample is introduced into tube 852. The plug of sample vapor crosses through electrode 854 into tube 851. The plug of sample vapor is ionized and the plasma gas and the sample ions are then introduced (via tube 902) into the sampling orifice of the sampling cone 901. The vacuum of the mass spectrometer 900 ensures that ions are introduced into the mass spectrometer 900. Ions entering the mass spectrometer 900 are mass analyzed according to their m/z and are measured using a detector”, hence reading on the invention as claimed).  

Regarding Claim 5, Karanassios as modified above teaches wherein each detection cell  comprises a detection area having a gas inlet (see for instance electrode 855 with apertures for allowing the sample to pass through as described at paragraph [0099], see also an exemplary embodiment at Fig. 4 illustrating a hole 410, serving as an inlet see paragraph [0076]), a gas outlet (see electrodes 854, 853 with apertures for allowing the sample to pass through as described at paragraph [0099], see also hole 410, Fig. 4 serving as an outlet, see paragraph [0076]) and a capillary channel (see paragraph [0099] miniaturized plasma device 850 comprising plasma chambers 851, 852 thus serving as capillary channels as well, see microchannels 407 - 409, Fig. 4, paragraphs [0075], [0079]) in fluid communication with the gas inlet and gas outlet to allow circulation of the gas sample therebetween (see paragraph [0099] and see Fig. 4, paragraph [0075]).  
Even though Karanassios does not explicitly teach a capillary channel in embodiment of Fig. 14, Karanassios in a different embodiment illustrates a capillary channel as indicated above.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine embodiment of Fig. 4 with embodiment of Fig. 14 since Karanassios teaches that the embodiments are capable of being used (see paragraphs [0123], [0124]) as per user’s desire.

Regarding Claim 6, Karanassios as modified above teaches the claimed invention except for wherein the capillary channel of each detection cell has a cross-section area between about 0.01 mm2 and 0.20 mm2.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed dimensions for the cross-section area, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karanassios  in view of Yang and further in view of U.S. Patent Application Publication No. 2018/0164261 A1 to Fan et al. (hereinafter “Fan”).

Regarding Claim 7, Karanassios in view of Yang as modified above teaches the claimed invention except for wherein the capillary channel of each detection cell defines a plasma chamber following a winding path within the detection area.  
Fan, in the field of microfluidic photoionization detectors used with gas chromatography systems, teaches a plasma chamber following a winding path within the detection area (see abstract, paragraphs [0011], [0061], [0075] and [0076], describing highly sensitive microfluidic photoionization detector comprising an ionization chamber or serving as an ionization chamber (i.e. plasma chamber as claimed) and in particular, paragraph [0061] further describing “The microfluidic channel of the photoionization detector (PID) according to certain aspects of the present disclosure defines a serpentine pattern on the substrate. By serpentine it is meant that the fluidic channel is a flow-through design that winds and has at least two 1800 changes in direction through the course of the fluid path”, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microfluidic channel having a serpentine/winding pattern of Fan into Karanassios in order to reduce the chamber volume and eliminate dead volume while maintaining a large optical area.  The modification allows for an efficient and highly sensitive detection system.  

Regarding Claim 8, Karanassios as modified above teaches wherein the capillary channel of each detection cell has a length within the detection area (see for instance arrangement at Figs. 14, 4), such that a path of the gas sample within said detection area substantially corresponds to a width of an impurity peak in said gas sample (see for instance peak as shown at Fig. 21 using the device of Fig. 4 as indicated at paragraph [0052]).  

Regarding Claim 9, Karanassios as modified above teaches wherein each detection cell comprises a plasma-generating mechanism configured to apply a plasma-generating field across the plasma chamber so as to generate a plasma from said gas sample (see paragraph [0100] stating “Electrical power from power supply 405 is applied (via cables 404) to the tandem source 850 and the plasma self-ignites. Higher electrical power is applied to the coiled filament 300, thus rapidly vaporizing the solution residue that remained on the coil. Rapid vaporization generates a plug of sample vapor and the vaporized sample is introduced into tube 852. The plug of sample vapor crosses through electrode 854 into tube 851. The plug of sample vapor is ionized and the plasma gas and the sample ions are then introduced (via tube 902) into the sampling orifice of the sampling cone 901”).  

Regarding Claim 10, Karanassios as modified above teaches wherein each detection cell comprises a detector window allowing optical the emissions from said plasma to exit the plasma chamber (see paragraph [0075] of Karanassios describing "The wafers 402 and 406 may be formed using glass, quartz, transparent polymeric materials such as commercially available polyethersuulphone (PES), polyethylnapthalate (PEN) or polyester (PET)”, in addition see paragraph [0105] and Fig. 18 of Karanassios describing “Those skilled in the art will recognize that improved analytical performance can be obtained by using one or more optical-lenses to couple light emission from the miniaturized source 102 to the monochromator 1101. The optical lenses are located between the miniaturized plasma device 100 and the entrance slit of the monochromator 1101” and/or see transparent window 64, Fig. 2 and paragraph [0078] of Fan).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Kudryavtsev et al. (U.S. 2006/0043279 A1) teaches gas analysis method and ionization detector.
Paradis et al. (U.S. 2014/0160477 A1) teaches a micro-plasma emission detector unit is for use with a gas chromatograph. It includes an airtight housing having an internal ionization chamber and a makeup gas inlet chamber, a pair of spaced-apart ionization electrodes positioned on opposite sides of the ionization chamber, and a permeation device having a semi-permeable membrane.
Bonne et al. (U.S. 2004/0223882 A1) teaches a micro discharge device optically coupled to an optical multi-channel analyzer.
Bonne (U.S. 2004/0245993 A1) teaches gas ionization sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855